Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 13-21, drawn to, a method for treating a disease or disorder associated with MTM1 mutation or deficiency in a subject in need thereof, said method comprising the step of administering a therapeutically effective amount of a MTMR2-S polypeptide or of a nucleic acid sequence producing or encoding said MTMR2-S polypeptide.
Group II, claims 22-27, drawn to, a pharmaceutical composition comprising a MTMR2-S polypeptide or a nucleic acid sequence producing or encoding said MTMR2-S polypeptide.
Group III, claims 28-32, drawn to, a nucleic acid construct, recombinant expression vector, or recombinant host cell comprising a nucleic acid sequence producing or encoding a MTMR2-S polypeptide; operably linked to one or more control sequences that direct the production of the said polypeptide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically, the special technical feature of a(n) MTMR2-S polypeptide is well known in the prior art, as evidenced by the teaching of Fogarty et al. ((2016) Human Molec. Gen. 25(18): 3925-3936 (provided here)). Fogarty et al. shows the production of a shorter MTMR2 protein isoform (MTMR2-2) [≈ MTMR2-S] in Schwann cells. HeLa cells were transiently transfected with constructs that express two isoforms of MTMR, one of which is MTMR2-2 (pg. 3929, column 2, para. 1). Because Fogarty et al. shows a(n) MTMR2-S polypeptide, the corresponding feature of Groups I, II, and III is not special.
Therefore, unity of invention is lacking between Groups I, II & III.

The inventions lack unity as demonstrated by showing that the common technical feature(s) doe(s) not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
MPEP 1850(II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a and inventive step."   

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species:

Group I- Claim 13 is generic.
Group II- Claim 22 is generic.
Group III- Claim 28 is generic.

1) Species of MTMR2-S (Claims 13, 18-20, 22, 25-28 and 30-32):
1A) a(n) MTMR2-S polypeptide (sequence) (Claims 13, 18, 22, 25, 28 and 30)
1B) a(n) MTMR2-S nucleic acid sequence (Claims 13, 19, 20, 22, 26, 27, 28, 31 and 32)

The species of MTMR2-S are independent or distinct, because the MTMR2-S polypeptide sequence and the MTMR2-S nucleic acid sequence are not obvious variants of each other; i.e., the nucleic acid sequence may code for a(n) MTMR2-S 

1B) Subspecies of MTMR2-S nucleic acid sequence (Claims 13, 20, 22, 27, 28 and 32)
1B1) SEQ ID NO.: 2 (Claims 13, 20, 22, 27, 28 and 32)
1B2) SEQ ID NO.: 3 (Claims 13, 20, 22, 27, 28 and 32)
1B3) SEQ ID NO.: 4 (Claims 13, 20, 22, 27, 28 and 32)
1B4) SEQ ID NO.: 5 (Claims 13, 20, 22, 27, 28 and 32)

The subspecies of MTMR2-S nucleic acid sequence are independent or distinct, because SEQ ID NO.: 2, 3, 4 and 5 are not obvious variants of each other, because the polypeptides encoded by each subspecies (i.e., SEQ ID NO.: 2 or 3 or 4 or 5) may exhibit different biochemical and/or biophysical properties with regard to the genes and/or proteins that each interacts with. In addition, the subspecies of MTMR2-S nucleic acid sequence are not obvious variants of each other based on the current record.


	2A) nucleic acid (Claims 28-32)
	2B) recombinant expression vector (Claims 28-32)
	2C) recombinant host cell (Claims 28-32)

The species of MTMR2-S construct are independent or distinct because one is a nucleic acid sequence construct, one is a recombinant expression vector, and one is a host cell, which are different (bio)physical entities (i.e., a nucleic acid sequence, an expression vector (e.g., a plasmid), and a host cell (e.g., a mammalian cell). In addition, the species of MTMR2-S construct are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 13 is generic to claims 14-21; claim 22 is generic to claims 23-27; and claim 28 is generic to claims 29-32.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

In summary:
1) Applicant must elect one (1) Invention:  I or II or III;
AND, Applicant must elect one (1) Species: 1A or 1B.

AND, if Applicant elects Species 1B, then
2) Applicant must elect one (1) Subspecies: 1B1 or 1B2 or 1B3 or 1B4.

AND, if Applicant elects Group III, then
3) Applicant must elect one (1) species: 2A or 2B or 2C.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651